Case 3:20-cv-02190-DMS-DEB Document 13-1 Filed 02/15/21 PageID.197 Page 1 of 10




   1
       Raymond M. DiGuiseppe
       The DiGuiseppe Law Firm, P.C.
   2   4320 Southport-Supply Road, Suite 300
   3   Southport, NC 28461
       Tel.: 910-713-8804
   4   Email: law.rmd@gmail.com
   5
       Michael P. Sousa
   6   Law Offices of Michael P. Sousa, APC
   7   3232 Governor Dr., Suite A
       San Diego, CA 92122
   8   Tel.: 858-453-6122
   9   Email: msousa@msousalaw.com

  10   Attorneys for Plaintiffs
  11

  12                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
  13

  14
       LANA RAE RENNA, an individual, et al., Case No. 20-cv-2190 DMS DEB
  15

  16                       Plaintiffs,
                                                     DECLARATION OF
  17                                                 GEORGE A. MOCSARY
              vs.
  18
       XAVIER BECERRA, in his official
  19   capacity as Attorney General of California,
  20   et al.,

  21                       Defendants.
  22

  23

  24

  25

  26

  27

  28
Case 3:20-cv-02190-DMS-DEB Document 13-1 Filed 02/15/21 PageID.198 Page 2 of 10




   1
                        DECLARATION OF GEORGE A. MOCSARY

   2
       I, George A. Mocsary, declare as follows:
   3
             1.    I am not a party to the above-captioned action, I am over the age of 18,
   4
       I have personal knowledge of the facts stated herein, and I am competent to testify as
   5
       to the matters stated and the opinions rendered below.
   6
             2.    I graduated from the Cooper Union School of Engineering with a
   7
       bachelor’s degree in engineering in 1995. I earned a master’s degree in business
   8
       administration from the University of Rochester in 1997. And I received my Juris
   9
       Doctor degree in 2009 from Fordham Law School, where I graduated first in my class
  10
       and summa cum laude. I served as Notes and Articles Editor of the Fordham Law
  11
       Review and was the recipient of the Fordham Law Alumni Association Medal in
  12
       Constitutional Law.
  13
             3.    I am currently a Professor of Law at the University of Wyoming College
  14
       of Law. I previously taught at the Southern Illinois University School of Law as an
  15
       Associate Professor and at the University of Connecticut School of Law as a Visiting
  16
       Assistant Professor.
  17
             4.    Prior to entering academia, I practiced corporate and bankruptcy law at
  18
       Cravath, Swaine and Moore in New York. And before that, I clerked for the Honorable
  19
       Harris L Hartz of the U.S. Court of Appeals for the Tenth Circuit.
  20
             5.    I co-authored the first law school textbook on the Second Amendment,
  21
       entitled Firearms Law and the Second Amendment: Regulation, Rights, and Policy
  22
       (2nd ed. 2017) (with Nicholas J. Johnson, David B. Kopel, and Michael P. O’Shea).
  23
             6.    I have also published several scholarly research articles on the right to
  24
       keep and bear arms, which have been published in the Connecticut Law Review, Duke
  25
       Law Journal Online, Fordham Law Review, George Mason Law Review, and other
  26
       journals.
  27
             7.    My scholarship has been cited by the Supreme Court of the United States
  28
Case 3:20-cv-02190-DMS-DEB Document 13-1 Filed 02/15/21 PageID.199 Page 3 of 10




   1   in McDonald v. City of Chicago, 561 U.S. 742 (2010), the Supreme Court of Illinois,
   2   and in several opinions by the U.S. Courts of Appeals.
   3         8.        I taught a course on the Second Amendment at Southern Illinois
   4   University School of Law, and will likely teach it again at the University of Wyoming
   5   College of Law.
   6         9.        Attached hereto as Exhibit 1 is a true and correct copy of my Curriculum
   7   Vitae. It describes my education, employment background, career experience, and
   8   publications.
   9         10.       My opinions expressed here are formed in light of my scholarship and
  10   study of the current legal landscape of the Second Amendment.
  11         11.       Based on my education, work experience, research, publications, and
  12   review of the research of others, in my opinion, the arms that California prohibits are
  13   protected by the Second Amendment.
  14                                       COMMONALITY
  15         12.       The Supreme Court has made clear that the Second Amendment protects
  16   “common” arms. In District of Columbia v. Heller, the Supreme Court held that the
  17   Second Amendment protects arms that are “typically possessed by law-abiding citizens
  18   for lawful purposes.” 554 U.S. 570, 625 (2008). Put differently, “the sorts of weapons
  19   protected [a]re those ‘in common use at the time.’” Id. at 627 (quoting United States v.
  20   Miller, 307 U.S. 174, 179 (1939)). In adjudicating a firearms prohibition, therefore,
  21   “the pertinent Second Amendment inquiry is whether [the arms] are commonly
  22   possessed by law-abiding citizens for lawful purposes today.” Caetano v.
  23   Massachusetts, 136 S. Ct. 1027, 1032 (2016) (Alito, J., concurring) (emphasis omitted).
  24         13.       The Supreme Court has not expressly defined “common use.” The Court’s
  25   clearest indication of the criteria that determine “common use” appears in Justice
  26   Samuel A. Alito, Jr.’s concurrence, which Justice Clarence Thomas joined, in Caetano
  27   v. Massachusetts, 136 S. Ct. 1027 (2016), viz., the number in existence of the type of
  28   arm in question, and the number of jurisdictions in which the type of arm is lawful.
Case 3:20-cv-02190-DMS-DEB Document 13-1 Filed 02/15/21 PageID.200 Page 4 of 10




   1         14.    Caetano summarily reversed and remanded an opinion of the
   2   Massachusetts Supreme Judicial Court upholding a stun gun prohibition. Although the
   3   Court’s per curiam opinion focused on the lower court’s violations of Supreme Court
   4   precedent, Justices Alito and Thomas’s concurrence explained, inter alia, that stun guns
   5   are, indeed, common.
   6         15.    In reaching this determination, the concurrence elucidated that “[t]he more
   7   relevant statistic is that hundreds of thousands of Tasers and stun guns have been sold
   8   to private citizens, who it appears may lawfully possess them in 45 States.” Id.
   9   (quotation omitted).
  10         16.    The raw number of arms and the number of jurisdictions in which those
  11   arms are available are, therefore, the only specific commonality factors that any
  12   Justices have provided to date.
  13         17.    In referring to both stun guns and Tasers, the Caetano concurrence applied
  14   its commonality analysis to bearable—carryable, Heller, 554 U.S. at 584—handheld
  15   electroshock weapons as a “class of arms,” Caetano, 136 S. Ct. at 1031, rather than to
  16   a subset of those weapons defined by certain features.
  17         18.    Handguns are the most popular arms in the country. Data show that over
  18   122,812,270 have been produced for the United States market since 1986. Exhibit 2
  19   (page 16). This is nearly equivalent to the number of rifles (81,903,534) and shotguns
  20   (43,527,894) produced during that period, combined. Id. Over the last five full years
  21   for which data are available, 2014–2018, an average of 7,581,792 have been produced
  22   for the United States market annually.
  23         19.    An examination of state laws reveals that handguns are legal in every state
  24   and the District of Columbia.
  25         20.    Compared to the hundreds of thousands of hand-held electrical weapons
  26   that were lawfully possessed in 45 states, and thus in common use according to the
  27   Caetano concurrence, over 100 million handguns are lawfully possessed in all 50 states
  28   and the District of Columbia.
Case 3:20-cv-02190-DMS-DEB Document 13-1 Filed 02/15/21 PageID.201 Page 5 of 10




   1          21.   The firearms prohibited in California are therefore widely owned and
   2   accepted as a legitimate means of self-defense across the country.
   3          22.   Moreover, when it comes to handguns, the Supreme Court has already
   4   explicitly completed, and reaffirmed, this analysis. In Heller, the Court explained that
   5   “[i]t is enough to note . . . that the American people have considered the handgun to be
   6   the quintessential self-defense weapon.” 554 U.S. at 629. Although there were many
   7   reasons why Americans might favor handguns, what mattered is that Americans do
   8   favor handguns: “Whatever the reason, handguns are the most popular weapon chosen
   9   by Americans for self-defense in the home, and a complete prohibition of their use is
  10   invalid.” Id. Because handguns are “overwhelmingly chosen by American society for”
  11   self-defense, their prohibition fails “[u]nder any of the standards of scrutiny.” Id. at
  12   628.
  13          23.   The Court reaffirmed this approach in McDonald v. City of Chicago, 561
  14   U.S. 742 (2010). McDonald explained that “we found that this [Second Amendment]
  15   right applies to handguns because they are ‘the most preferred firearm in the nation to
  16   ‘keep’ and use for protection of one's home and family.’” McDonald, 561 U.S. at 767
  17   (quoting Heller, 554 U.S. at 628). The Court, again, found no need to conduct a
  18   statistical analysis because handguns are so popular in America.
  19          24.   The Supreme Court did not consider what specific make and model of
  20   handgun was at issue in Heller or McDonald. Nor did the Caetano concurrence focus
  21   on the specific model of stun gun. The particular arms that Dick Heller, Otis McDonald,
  22   or Jaime Caetano sought to own were never mentioned. It mattered only that the
  23   specific arm was among “the sorts of weapons,” or “of the kind,” or among a “class of
  24   arms” that are in common use. Heller, 554 U.S. at 624, 627; Caetano, 136 S. Ct. at
  25   1031. The specific features, make, or model, of the arm in question need not be
  26   common. If a class (or sort or kind) of arms is common, all arms encompassed by that
  27   class is common.
  28          25.   California thus bans arms that are common, and thus protected by the
Case 3:20-cv-02190-DMS-DEB Document 13-1 Filed 02/15/21 PageID.202 Page 6 of 10




   1   Second Amendment.
   2                                 HISTORY OF ROSTERS
   3         26.    Because Heller suggested that some laws may be constitutional on
   4   account of their being “longstanding,” 554 U.S. at 626–27, I conducted research on and
   5   reviewed the various state roster laws throughout the United States to determine
   6   whether such laws may be considered longstanding.
   7         27.    Only two other states and the District of Columbia have a roster of
   8   approved handguns.
   9         28.    Maryland uses a handgun roster established and maintained by the
  10   Maryland State Police’s Handgun Roster Board. Md. Code Ann., Pub. Safety § 5-405
  11   (Exhibit 3). “[A] person may not manufacture for distribution or sale a handgun that
  12   is not included on the handgun roster in the State.” Id. § 5-406 (Exhibit 4). Maryland’s
  13   handgun roster law was first enacted in 1988. See Exhibit 5.
  14         29.    Massachusetts has a firearm roster that includes only firearms that meet
  15   or exceed certain testing criteria. The Secretary of Public Safety both establishes the
  16   criteria—which are provided in Mass. Gen. Laws Ann. ch. 140, § 123—and maintains
  17   the roster. 501 Mass. Code Regs. 7.02–03. Massachusetts’s firearms roster law was
  18   established in 1998.
  19         30.    Attached hereto as Exhibit 6 and Exhibit 7 are true and correct copies of
  20   501 Mass. Code Regs. 7.02–03 and Mass. Gen. Laws Ann. ch. 140, § 123.
  21         31.    The District of Columbia has a firearm roster that is based on each of the
  22   above rosters as well as California’s: any firearm approved in Maryland,
  23   Massachusetts, or California as of January 1, 2009, are approved in the District of
  24   Columbia. D.C. Mun. Regs. tit. 24, § 2323.2. Some firearms, however, will not be
  25   approved in the District, regardless of approval in other states: sawed-off shotguns,
  26   machine guns, short-barreled rifles, improperly registered pistols, assault weapons, and
  27   .50 BMG rifles. D.C. Code Ann. § 7-2502.02. Handguns owned prior to January 1,
  28   2009, that are not on California’s roster may be owned only if they were lawfully
Case 3:20-cv-02190-DMS-DEB Document 13-1 Filed 02/15/21 PageID.203 Page 7 of 10




   1   owned and registered before that date. D.C. Code Ann. § 7-2505.04(b). Any change to
   2   California’s roster is reviewed by the District Chief of Police, who may then revise the
   3   District’s list as well. D.C. Code Ann. § 7-2505.04. The District’s roster was
   4   established in 2009.
   5          32.    Attached hereto as Exhibit 8, Exhibit 9, and Exhibit 10, are true and
   6   correct copies of District of Columbia. D.C. Mun. Regs. tit. 24, § 2323.2; D.C. Code
   7   Ann. § 7-2502.02; and D.C. Code Ann. § 7-2505.04.
   8                        HOME MANUFACTURING FIREARMS
   9
              33.    Americans have always been free to manufacture their own firearms for

  10   private use. They have never needed a federal license to do so.
  11
              34.    From the sixteenth through eighteenth centuries, firearms manufacture
  12

  13   was primarily artisanal. Johnson et al., Firearms Law and the Second Amendment:

  14   Regulation, Rights, and Policy 140 (2d ed. 2017). Those who had the skill could build
  15
       firearms, and sometimes did. For example, Daniel Boone and his father could both
  16

  17   build firearms, and it is believed that Daniel’s father built Daniel the first firearm he

  18   owned. Robert Morgan, BOONE 14 (2007) (Squire’s “skill at making and repairing guns
  19
       was passed down to his fourth son [Daniel]. It would be an essential, lifesaving skill in
  20

  21   later years.”).

  22          35.    Americans were often able to make repairs on their own. See id. at 238.
  23
       And they were also able to create their own bullets—most firearm owners during the
  24

  25   seventeenth and eighteenth centuries created their own bullets by pouring molten lead
  26   into molds. Id. at 193.
  27
              36.    Native Americans quickly acquired gunsmithing skills as well. They had
  28
Case 3:20-cv-02190-DMS-DEB Document 13-1 Filed 02/15/21 PageID.204 Page 8 of 10




   1
       “screw-plates to make screwpins” necessary for replacing screws on firearms. They

   2   could “mend and new stock their pieces . . . as in most things as an Englishman.”
   3
       Patrick A. Malone, The Skulking Way of War: Technology and Tactics 70 (1991). And
   4

   5   Native Americans manufactured gunflints and could resharpen them when necessary.

   6   Id. They could also make their own bullets. Johnson et al., supra, at 193.
   7
              37.    That home manufacturing was unregulated was not an indication that it
   8

   9   was uncommon or unknown. When the Massachusetts Provincial Congress sought

  10   additional firearms in 1774, it solicited home-manufactured firearms. Specifically, the
  11
       congress urged American gunsmiths and other “such persons, as are skilled in the
  12

  13   manufacturing of fire arms and bayonets, diligently to apply themselves thereto, for

  14   supplying such of the inhabitants as shall be deficient.” The Journals of each Provincial
  15
       Congress of Massachusetts in 1774 and 1775, at 103 (1838). From these “persons . . .
  16

  17   skilled in the manufacturing” of arms, the Congress offered to purchase ‘‘so many
  18   effective arms and bayonets as can be delivered in a reasonable time upon notice given
  19
       to this congress at its next session.’’ Id.
  20

  21          38.    After the British disarmed Boston, Connecticut responded by with
  22   legislation encouraging its residents to manufacture firearms. 15 Pub. Recs. of Conn.,
  23
       supra, at 17, 291, 451 et seq. (Charles Hoadley ed., 1890). Johnson et al., supra, at 296.
  24

  25          39.    During the first half of the nineteenth century, firearms production began
  26   to take place more often in factories with the use of machine tools. But the home
  27
       manufacturing of firearms continued and remains a fairly common activity today. Id.
  28
Case 3:20-cv-02190-DMS-DEB Document 13-1 Filed 02/15/21 PageID.205 Page 9 of 10




   1
       at 394–95.

   2         40.    Indeed, while technology drove a great deal of firearm manufacturing out
   3
       of home workshops in the nineteenth century, see id. at 395–99, newer technology has
   4

   5   helped home manufacturing regain some of its popularity. Present-day home firearm

   6   manufacturers are capable of using machine tools with Computer Numerical Control.
   7
       This makes tasks such as cutting metal more precise. Id. at 140 n.66.
   8

   9         41.    Additionally, 3-D printing has gained popularity among hobbyists,

  10   continuing the American tradition that artisans began centuries ago. Id.
  11
             42.    Presently, private persons generally are not required to possess a license
  12

  13   to build their own firearms, as long as the individual is not prohibited from possessing

  14   arms. Johnson et al., supra, at 646.
  15
             43.    One exception is a statute from 1989 that forbids the manufacture of
  16

  17   ‘‘non-sporting semi-automatic rifles or non-sporting shotguns’’ from imported parts.
  18   18 U.S.C. § 922(r). Under the ATF’s definition, “manufacture” includes assembly. So
  19
       adding some foreign accessories or replacement parts (e.g., a new barrel) to an existing
  20

  21   firearm might be illegal under some circumstances. Johnson et al., supra, at 646–47.
  22         44.    Most home-manufactured firearms are modern replicas of antique guns.
  23

  24                                      CONCLUSIONS
  25         45.    My research leads me to the following conclusions:
  26
             46.    Based on production figures since 1991, the arms prohibited in California
  27
       belong to a class of arms that is owned by the American citizenry on the order of
  28
Case 3:20-cv-02190-DMS-DEB Document 13-1 Filed 02/15/21 PageID.206 Page 10 of 10




    1   hundreds of millions.
    2         47.   Arms rosters are a recent creation, the first being enacted a decade before
    3   Heller was decided.
    4         48.   Personal firearm manufacture was a noncontroversial practice since the
    5   founding, and at times it was encouraged. Even since the era of mass firearm
    6   production, personal firearm manufacture has remained almost entirely unregulated.
    7         I declare under penalty of perjury that the foregoing is true and correct to the
    8   best of my knowledge. Executed within the United States on January 14, 2021.
    9

   10                                         ___________________________________
   11                                         George A. Mocsary

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
